SENTENCIA
Por estar igualmente dividido el Tribunal, se dicta sen-tencia para el dictamen del Tribunal de Apelaciones.
*1008Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Hernández Den-ton y el Juez Asociado Señor Rivera Pérez. El Juez Aso-ciado Señor Martínez Torres disintió con la expresión si-guiente, a la cual se unieron la Jueza Asociada Señora Fiol Matta y el Juez Asociado Señor Kolthoff Caraballo:
Esta Sentencia se aparta de lo resuelto en Díaz v. Aguayo, 162 D.P.R. 801 (2004). Allí se estableció que cuando el comu-nero A se muda a la propiedad inmueble de la comunidad de bienes a vivir con una tercera persona, el comunero B tiene el derecho a un crédito por privación del uso de la propiedad comunal desde que el comunero A se mudó a ella, sin que sea necesario que B requiera previamente que se le compense por el uso exclusivo del inmueble. En aquel caso A y B eran ex novios. A se casó y se mudó a vivir en el inmueble comunal con su esposa. En el caso que nos ocupa, se trata de dos cónyuges que se divorciaron y la ex esposa se quedó viviendo en el hogar conyugal. No hay prueba de que ambos cónyuges se reconci-liaron en ese período o que la ex esposa hubiera permitido que su ex marido permaneciera en la propiedad. Así pues, en am-bos casos —Díaz v. Aguayo, supra, y éste— hay una exclusión de uno de los comuneros en el uso de la propiedad, ya que tanto la ex novia en el primer caso como el ex esposo en el segundo están impedidos de vivir en el inmueble comunal. Por lo tanto, aplicada la norma de Díaz v. Aguayo, supra, el ex marido tiene el derecho a un crédito por el uso exclusivo de la propiedad desde que cesó el derecho a hogar seguro y la ex esposa se quedó viviendo en la propiedad de la comunidad de bienes. Ahora bien, ya que el peticionario Maldonado Dieppa redujo voluntariamente su reclamo a un período más corto, a saber, desde que él solicitó por primera vez la división de la comunidad de bienes, el 24 de abril de 2002, limitaría el cré-dito para que se compute a partir de esa fecha y hasta la liquidación de la comunidad.
La Jueza Asociada Señora Pabón Charneco no interviene.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo